

EXHIBIT 10.14


UGI CORPORATION
EXECUTIVE ANNUAL BONUS PLAN
(As amended as of November 16, 2012)
I.Purpose. The purpose of the UGI Corporation Executive Annual Bonus Plan (the
“Plan”) is to provide a means whereby UGI Corporation (the “Company”) may
provide incentive compensation to its eligible employees to serve as an
incentive for employee performance and retention. The Plan is intended to
encourage eligible employees to contribute to the growth of the Company and the
enhancement of shareholder value. The Plan is part of a total compensation
structure under which a meaningful portion of eligible employees’ total
compensation is based on achievement of performance goals relating to the
eligible employees’ business and/or area of responsibility. The Plan was
originally effective as of October 1, 2006 and has been amended and restated as
of November 16, 2012.
II.    Definitions. Whenever used in this Plan, the following terms will have
the respective meanings set forth below:
2.1    “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of
the General Rules and Regulations under the Securities Exchange Act of 1934, as
amended.
2.2    “Board” means the board of directors of the Company as constituted from
time to time.
2.3    “Code” means the Internal Revenue Code of 1986, as amended.
2.4    “Committee” means (i) for Senior Management, the Compensation and
Management Development Committee of the Board or its successor and (ii) for
eligible employees who are not members of Senior Management, the Chief Executive
Officer of the Company or his designee.
2.5    “Company” means UGI Corporation, a Pennsylvania corporation, or any
successor thereto.
2.6    “Employer” means the Company and its Affiliates.
2.7    “Equity Plan” means the UGI Corporation 2013 Omnibus Incentive
Compensation Plan, as in effect from time to time, or a successor plan.
2.8    “Participant” means an eligible employee or other individual who provides
services to the Company or its Affiliates and who is described in Section III as
a participant in the Plan. Employees of UGI Utilities, Inc. and AmeriGas
Propane, Inc. and their subsidiaries are not eligible to participate in the
Plan.




--------------------------------------------------------------------------------



2.9    “Plan” means this UGI Corporation Executive Annual Bonus Plan, as in
effect from time to time.
2.10    “Senior Management” means those employees who are designated as
executive officers by the Board pursuant to Rule 16a-1 of the rules promulgated
pursuant to the Securities Exchange Act of 1934, as amended.
2.11    “Stock Award” shall have the meaning given that term under the Equity
Plan.
III.    Participation. All salaried employees of the Company and its Affiliates
(other than UGI Utilities, Inc., AmeriGas Propane, Inc. and their subsidiaries)
in grade level 70 or above shall be eligible to participate in the Plan for each
fiscal year. The Company’s fiscal year begins on October 1. The Committee may
also designate in writing that one or more senior level directors or employees
of an Affiliate shall be Participants in the Plan for a fiscal year, in its sole
discretion.
IV.    Annual Bonus.
4.1    Target Bonus. At the beginning of each fiscal year, the Committee shall
establish target bonuses as a percentage of each Participant’s salary for the
fiscal year. Each Participant shall be eligible to receive an annual bonus for
the fiscal year based on the achievement of business/financial performance
goals, and the Participant’s individual performance goals, if applicable, during
the fiscal year. The amount actually paid to a Participant may be more or less
than the target bonus amount, depending on the extent to which the performance
goals are satisfied.
4.2    Performance Goals.
(a)    Business/Financial Goals. At the beginning of each fiscal year, the
Committee shall establish the business/financial performance goals for the
fiscal year and leverage tables that apply to the performance goals.
(b)    Individual Goals. The Committee shall determine which Participants shall
have individual performance goals as part of their bonus calculation. At the
beginning of each fiscal year, the Committee shall establish each Participant’s
individual performance goals for the year, if applicable, and shall set leverage
tables that will apply to individual performance goals. The portion of the
target bonus attributable to individual performance will be payable only if the
business/financial performance goals are achieved at the threshold level of
performance.
(c)    Weighting. At the time the Committee establishes performance goals for
each fiscal year, the Committee will determine the weighting for each
Participant with respect to the business/financial goals and the individual
goals. The weighting of the two types of goals need not be uniform as to all
Participants.
(d)    Communication of Goals. The Committee shall provide for the communication
of the performance goals and corresponding leverage tables to the Participants.

2



--------------------------------------------------------------------------------



4.3    Determination and Approval of Bonus Payments.
(a)    At the end of the fiscal year, the Committee shall determine the amount
of each Participant’s bonus, if any, based on the achievement of the
business/financial performance goals and, if applicable, the achievement of the
individual performance goals. The Committee shall have sole discretion to
determine whether and to what extent the performance goals have been met. The
Committee may adjust the performance results for extraordinary items or other
events, as the Committee deems appropriate.
(b)    If the threshold level of business/financial performance is not achieved,
no bonuses will be paid.
(c)    With respect to Participants whose annual bonus under the Plan is based
solely on the achievement of business/financial performance goals, the Committee
shall have discretion to increase or decrease the amount of the annual bonus by
50% more or less than the amount otherwise determined, based on the
Participant’s contribution to the achievement of the business/financial
performance goals, other contributions that have a significant impact on Company
performance, or other factors.
4.4    Newly Hired Employees, Promotions and Transfers. Employees who are newly
hired or who are promoted or transferred into a position eligible to participate
in the Plan during the fiscal year may be eligible to receive a prorated bonus
award calculated in whole months based on the relative time spent in the
eligible position during the fiscal year, as determined by the Committee. If a
Participant is transferred to an Affiliate of the Company (or into a position
with a different annual bonus target percentage) during the fiscal year, the
Participant’s performance goals may be adjusted to reflect the change in
Employer or position. If a Participant is transferred into a position that is
not eligible to participate in the Plan during the fiscal year, the Participant
may be eligible to receive a prorated award calculated in whole months based on
the relative time spent in the eligible position during the fiscal year, as
determined by the Committee.
4.5    Payment of Annual Bonus. Each annual bonus for a fiscal year shall be
paid to the Participant in a single lump sum payment between September 30 and
December 31 of the calendar year in which the fiscal year ends, except as
provided below. Annual bonuses for a fiscal year shall be paid in cash; provided
that the Committee may determine that part or all of a Participant’s annual
bonus shall be paid in the form of a Stock Award under the Equity Plan. Unless
the Committee determines otherwise, to the extent that an officer of the Company
who is subject to Section 16(b) of the Securities Exchange Act of 1934, as
amended, shall not have satisfied any ownership requirement then applicable to
such officer, as set forth in the UGI Corporation Stock Ownership Policy, up to
10% of the gross amount of the officer’s annual bonus shall be paid in fully
vested Stock Awards under the Equity Plan.
4.6    Withholding Tax. Each Employer shall withhold from each bonus payment an
amount sufficient to satisfy all federal, state and local tax withholding
requirements relating to the bonus. Unless the Committee determines otherwise,
withholding taxes with respect to any

3



--------------------------------------------------------------------------------



portion of a bonus paid in the form of a Stock Award shall be deducted from the
cash portion of such bonus.
V.    Termination of Employment. Except as provided below, a Participant must be
employed by the Employer on the last day of the fiscal year for which the bonus
is earned in order to receive a bonus for the year. If a Participant’s
employment terminates on account of retirement, death or disability, the
Committee may determine in its sole discretion that an annual bonus will be paid
for the year of termination. The Committee may take into account factors such as
Company performance, individual performance and the portion of the year elapsed
prior to termination. The annual bonus, if any, shall be paid within 60 days
after the date of termination.
VI.    Administration. The Committee administers the Plan. The Committee shall
have full power and discretionary authority to interpret and administer the
Plan, to make all determinations, including all participation and bonus
determinations, and to prescribe, amend and rescind any rules, forms or
procedures as the Committee deems necessary or appropriate for the proper
administration of the Plan and to make any other determinations and take such
other actions as the Committee deems necessary or advisable in carrying out its
duties under the Plan. Any action required of the Committee under the Plan shall
be made in the Committee’s sole discretion and not in a fiduciary capacity. All
decisions and determinations by the Committee shall be final, conclusive and
binding on the Company, the Participants, and any other persons having or
claiming an interest hereunder. All bonuses shall be awarded conditional upon
the Participant’s acknowledgement, by continuing in employment with the
Employer, that all decisions and determinations of the Committee shall be final
and binding on the Participant, his or her beneficiaries and any other person
having or claiming an interest in such bonus.
VII.    General Provisions.
7.1    Transferability. No bonus under this Plan shall be transferred, assigned,
pledged or encumbered by the Participant nor shall it be subject to any claim of
any creditor, and, in particular, to the fullest extent permitted by law, all
such payments, benefits and rights shall be free from attachment, garnishment,
trustee’s process, or any other legal or equitable process available to any
creditor of such Participant. In the event of a Participant’s death, any amounts
payable under this Plan, as determined by the Committee, shall be paid to the
Participant’s estate.
7.2    Unfunded Arrangement. The Plan is an unfunded incentive compensation
arrangement. Nothing contained in the Plan, and no action taken pursuant to the
Plan, shall create or be construed to create a trust of any kind. Each
Participant’s right to receive a bonus shall be no greater than the right of an
unsecured general creditor of the Employer. All bonuses shall be paid from the
general funds of the Employer, and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of
bonuses.
7.3    No Rights to Employment. Nothing in the Plan, and no action taken
pursuant hereto, shall confer upon a Participant the right to continue in the
employ of the Employer, or affect the right of the Employer to terminate a
Participant’s employment at any time for cause or for no cause whatsoever.

4



--------------------------------------------------------------------------------



7.4    Section 409A. The Plan is intended to comply with the short-term deferral
rule set forth in the regulations under section 409A of the Code, in order to
avoid application of section 409A to the Plan. If and to the extent that any
payment under this Plan is deemed to be deferred compensation subject to the
requirements of section 409A, this Plan shall be administered so that such
payments are made in accordance with the requirements of section 409A.
7.5    Termination and Amendment of the Plan. The Compensation and Management
Development Committee may amend or terminate the Plan at any time.
7.6    Successors. The Plan shall be binding upon and inure to the benefit of
the Employer, its successors and assigns, and each Participant and his or her
heirs, executors, administrators and legal representatives.
7.7    Applicable Law. The Plan shall be construed and governed in accordance
with the laws of the Commonwealth of Pennsylvania.

5

